DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings were received on 03/02/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 03/02/2022 have been fully considered and are persuasive in part.
Applicant’s arguments pertaining to the specification objection and its lacking antecedence for the limitations of Claims 8, 9, 18, and 19 are persuasive.  The Specification Objection has been rescinded.
Applicant’s arguments pertaining to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of Claims 8, 9, 18, and 19 are persuasive.  The statutory rejection has been rescinded.
Applicant’s arguments pertaining to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of Claims 1-20 are not persuasive.  As previously stated, an axis is an imaginary line and not structure.  Thus, it is unclear how a drive axis can affect movement.  As per MPEP 2173.02(B), the Office has set forth the specific term or phrase that is indefinite and why the metes and bounds are unclear.  Applicant is reminded of their opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention (MPEP 2173.02).  Thus, the statutory rejection is maintained.
Pertaining to the pre-AIA  35 U.S.C. 102(b) rejection of Claims 1-2, 7, 10-12, and 17, Applicant argues that Hofmeister does not recite “…an upper arm with a first arm section and a second arm section coupled to each other disposed at a predetermined steady state inclusive angle relative to each other persistent throughout the range of motion of the transport apparatus from retracted to extension at each destination of the transport apparatus . . ." as claimed in claim 1.
The Examiner disagrees.  Hofmeister’s first arm section (72) and second arm section (78) are coupled to each other by means of respective drive shafts 50b and 50c.  Furthermore, Hofmeister discloses that “the drive 34 can rotate the entire movable arm assembly 36 about the main axis D to reorientate the movable arm assembly 36” (Col. 5, Ln. 35-37).  Thus, Hofmeister discloses that the first arm section and second arm section can be “disposed at a predetermined steady state inclusive angle relative to each other persistent throughout the range of motion of the transport apparatus from retracted to extension at each destination of the transport apparatus.”
Applicant argues that Hofmeister does not recite "…at least one drive axis of motion, of the more than three independent drive axes of motion, being coupled to and effecting movement of the upper arm, and each other drive axis of motion, of the more than three independent drive axes of motion, being respectively coupled to and effecting independent movement of each respective forearm…”
The Examiner disagrees.  Hofmeister clearly discloses three drive shafts (50a, 50b, and 50c), and further states that in “an alternate embodiment more than three drive shafts could be provided” (Col. 3, Ln. 44-46).  Hofmeister further discloses that “[t]he present invention provides a dual scara arm robot on a concentric axis of rotation with independent extension and retraction” (Col. 6, Ln. 20-22).
Regarding the Examiner’s note on Page 6 pertaining to the use of the term “independent,” Applicant responds that “Applicant is not claiming independence of any shafts.”
The Examiner responds that Applicant is claiming “the drive section has more than three independent drive axis” in Claims 1 and 11.  The Examiner’s note is to clarify that Applicant’s drive axes (which are understood to relate to disclosed drive shafts (50a, 50b, and 50c) are not, in and of themselves, independent, since they rely on respective motors to move them.  The axes or drive shafts) may be independent of each other, but are not “independent.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding module” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim limitation “holding module” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1 and 11.  The limitation “at least one drive axis…effecting movement of the upper arm” and “each other drive axis…effecting independent movement of each respective forearm” are indefinite.  An axis is an imaginary line.  Thus, it is unclear how an imaginary line effects movement.  To maintain compact prosecution, the Examiner will interpret “drive axis” as “rotatable drive shaft.”
Claim 6. The limitation “holding module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-2, 7, 10-12, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hofmeister (US 6,485,250).
Hofmeister discloses;
Claim 1. A substrate transport apparatus comprising: a drive section (34); a scara arm (36) operably connected to the drive section to move the scara arm through a range of motion, the scara arm comprising: an upper arm (72 and 78) with a first arm section (72) and a second arm section (78) coupled to each other disposed at a predetermined steady state inclusive angle relative to each other persistent throughout the range of motion of the transport apparatus from retracted to extension at each destination of the transport apparatus; and more than one different forearms (74 and 106), each rotatably joined respectively at a rotatable joint (Fig. 3) to the upper arm wherein the first arm section has at least one forearm of the more than one different forearms rotatably joined to the first arm section at an end of the upper arm, and the second arm section has at least another forearm of the more than one different forearms rotatably joined to the second arm section at an opposite end of the upper arm; and wherein the drive section has more than three independent drive axes of motion (axis of shafts 50a, 50b, 50c, and Col. 3 Ln. 45-46), at least one drive axis of motion (axis of 50a), of the more than three independent drive axes of motion, being coupled to and effecting movement of the upper arm, and each other drive axis of motion, of the more than three independent drive axis of motion, being respectively coupled to and effecting independent movement of each respective forearm of the more than one different forearms rotatably jointed to the upper arm defining the range of motion of the transport apparatus (Col. 1-6 and Fig. 2-3).  
It is noted that the term “independent” is defined as “not dependent on or conditioned by or relative to anything else” (OneLook on-line dictionary).  Based on the understanding that claimed “drive axis” is referencing drive shafts 50a, 50b, and 50c, and given that these shafts are each driven respectively by motors 42, 44, and 46, shafts 50a, 50b, and 50c are not “independent” by definition.
Claim 2. The substrate transport apparatus of claim 1, wherein the rotatable joint of the at least one forearm and first arm section form an elbow joint at the end of the upper arm, and the rotatable joint of the at least another forearm and the second arm section form another elbow joint at the opposite end of the upper arm, and the elbow joint and the other elbow joint couple each of the more than one different forearms to respective ends of the upper arm (Fig. 3).  
Claim 7. The substrate transport apparatus of claim 1, wherein one of the more than one different forearms has a batch end effector (38’) and another of the more than one different forearms has an end effector (39) with a different capacity than the batch end effector of the one of the more than one different forearms (Col. 3-6 and Fig. 4).  
Claim 10. The substrate transport apparatus of claim 1, wherein the scara arm, having a batch end effector (38’), is configured to provide the transport apparatus with a minimum footprint (Col. 6 and Fig. 1).
Claims 11-12, 17, and 20. All structural elements claimed have been addressed in respective claims 1-2 and 7, and Hofmeister discloses the method of operating and providing these structures (Col. 1-6 and Fig. 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-6 and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmeister in view of Tatsumi et al. (JP H11251398).
Hofmeister discloses;
Claim 3. A batch end effector (38’) on one of the forearms (Col. 6 and Fig. 4).
Claim 4. The substrate transport apparatus of claim 3, further comprising a controller (11) connected to the drive section, the controller configured to effect adjustment of each end effector along an extension and retraction path, relative to a respective substrate holding location (30) at each destination of the transport apparatus, depending on a position of the first arm section relative to the second arm section (Col. 2 and Fig. 1).  
Claim 5. The substrate transport apparatus of claim 4, wherein the controller is configured to rotate the upper arm to effect the adjustment of each end effector along the extension and retraction path (Col. 3, Ln. 1-5).  
Claim 6. The substrate transport apparatus of claim 3, wherein each of the more than one different forearms with the end effector is disposed relative to one another so as to capable of entering simultaneously into a port (opening of 30) of a substrate holding module (30) (Col. 2-4 and Fig. 1).  
	Hofmeister does not recite;
Claim 3. Each of the more than one different forearms has a batch end effector.  
However, Tatsumi discloses a substrate transport apparatus (Figure 2) having a first and second arm (B1 and B2), and further teaches a batch end effector (H1-H4) on each of the two arms (Fig. 2).
Therefore, in view of Tatsumi’s teaching, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included a batch end effector on each of Hofmeister’s more than one different forearms to increase substrate throughput during manufacturing.
Claims 13-16. All structural elements claimed have been addressed in respective claims 3-6, and Hofmeister and Tatsumi discloses the method of operating and providing these structures (Col. 1-6 and Fig. 2-3).

Claims 8-9 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmeister in view of Niinomi et al. (US 4,541,770).
Hofmeister does not recite;
Claim 8. The substrate transport apparatus of claim 7, wherein the one of the more than one different forearms is configured such that the batch end effector is swappable with the end effector with the different capacity.  
Claim 9. The substrate transport apparatus of claim 7, wherein the at least another forearm of the more than one different forearms is configured such that the end effector with the different capacity is swappable with the batch end effector.  
	However, Niinomi discloses a component handling apparatus comprising a first robotic arm (31) a second robotic arm (33), and different end effectors (32), and further teaches the different end effectors are swappable between the two arms so that a broader load range of components can be handled (Col. 2-4 and Fig. 1).
	Therefore, in view of Niinomi’s teaching, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified Hofmeister’s first and second forearms and different end effectors such that the different end effectors could be swapped between the two arms so that the range of components (or substrates) to be handled by respective arms could be changed.
Claims 18-19. All structural elements claimed have been addressed in respective claims 8-9, and Niinomi discloses the method of operating and providing these structures (Col. 2-4 and Fig. 1).
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 8 of U.S. Patent No. 8,376,685 in view of Hofmeister. 
All limitations of Claims 1-2 and 7 are anticipated by Claim 8 accept;
Claim 1. The drive section has more than three independent drive axis coupled to and effecting independent movement of the upper arm and each respective forearm.  
Claim 2. Elbow joints.  
Claim 7. One of the more than one different forearms has a batch end effector and another of the more than one different forearms has an end effector with a different capacity than the batch end effector of the one of the more than one different forearms.  
	However, Hofmeister discloses a substrate transport apparatus comprising: a drive section (34); a scara arm (36) comprising: an upper arm (72 and 78) with a first arm section (72) and a second arm section (78) and more than one different forearms (74 and 106) (Col. 1-6 and Fig. 2-3), and further teaches;
Claim 1. The drive section has more than three independent drive axis coupled to and effecting independent movement of the upper arm and each respective forearm (Col. 3 and Fig. 3).  
Claim 2. Elbow joints (Fig. 3).  
Claim 7. One of the more than one different forearms has a batch end effector (38’) and another of the more than one different forearms has an end effector with a different capacity (39) than the batch end effector of the one of the more than one different forearms (Col. 3-6 and Fig. 4).
	Therefore, in view of Hofmeister’s teachings, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the invention of Claim 8 to include more than three independent drive axis to provide independent movement of at least one end effector, and to include a batch end effector to increase the number of substrate that the substrate transport apparatus could handle simultaneously.
Claims 11-12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,903,104 in view of Hofmeister. 
All limitations of Claims 11-12 and 17 are anticipated by Claim 1 accept;
Claim 11. Providing the drive section with more than three independent drive axis; effecting movement of the upper arm and each respective forearm with each of the more than three independent drive axis.  
Claim 17. One of the more than one different forearms has a batch end effector and another of the more than one different forearms has an end effector with a different capacity than the batch end effector of the one of the more than one different forearms.  
However, Hofmeister discloses a method of operating a substrate transport apparatus, the method comprising: providing a drive section (34); a scara arm (36) comprising: an upper arm (72 and 78) with a first arm section (72) and a second arm section (78) and more than one different forearms (74 and 106) (Col. 1-6 and Fig. 2-3), and further teaches;
Claim 11. Providing the drive section with more than three independent drive axis; effecting movement of the upper arm and each respective forearm with each of the more than three independent drive axis (Col. 3 and Fig. 3).  
Claim 17. Providing one of the more than one different forearms with a batch end effector and another of the more than one different forearms has an end effector with a different capacity than the batch end effector of the one of the more than one different forearms (Col. 3-6 and Fig. 4).  
Therefore, in view of Hofmeister’s teachings, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have modified the invention of Claim 1 to include the method of providing more than three independent drive axis to provide independent movement of at least one end effector, and providing a batch end effector to increase the number of substrate that the substrate transport apparatus could handle simultaneously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652